NUMBER 13-14-00145-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MATTHEW CASANOVA A/K/A
MATTHEW JOHN CASANOVA,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The reporter’s record was filed on August 26, 2014, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant two extensions of time totaling 165 days to
file the brief, and appellant now seeks an additional thirty days, until May 6, 2015, to file

the brief.

       The Court GRANTS appellant’s third motion for extension of time to file the brief

and ORDERS the Honorable Arnold Hayden, Jr. to file the brief on or before May 6, 2015.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of April, 2015.




                                             2